internal_revenue_service number release date index number ---------------------- ------------------------------------------------------------ --------------------- ------------------------------------------- ------------------------- in re ------------------------------------------------ ---------------------------------- department of the treasury washington dc third party communication none date of communication not applicable_person to contact ------------------------------------------------- telephone number --------------------- refer reply to cc psi b04 plr-143955-02 date july legend legend decedent trustee daughter grandson granddaughter ggc1 ggc2 ggc3 ggc4 date date date order county court state trust a_trust b_trust c trust d dear -------------- ------------------------- ------------------------------- ------------------------ ------------------------------------------------------- -------------------------------------------- ------------------------------------------------------- ---------------------------------------------------------------------- ----------------------------------------------------------- -------------------------------------------------- ---------------- ------------------------- ------------------------- --------------------------------------------------------------------------- --------------------------------------------------------------- ------------------------------------------------------ -------- ------------------------------------------------------ --------------------------------------------------------------------------- ---------------------- ------------------------------------------------------------------------ --------------------------------------------------------------------------- ---------------------- this is in response to your date letter and other correspondence requesting a ruling concerning the federal income and generation-skipping_transfer_tax consequences of the proposed modification of the trust plr-143955-02 you have requested the following rulings the partition of trust d pursuant to the order will not cause trust d or any subtrust to become subject_to the provisions of the generation-skipping_transfer_tax gst the partition of trust d pursuant to the order will not cause trust d or any beneficiary thereof to realize gain_or_loss under sec_61 or sec_1001 of the internal_revenue_code the partition of trust d pursuant to the order will not cause trust d or any subtrust or beneficiary thereof to realize any gain_or_loss under sec_661 the division of each subtrust of trust d into a life_estate portion and a remainder portion will not cause any subtrust to become subject_to the provisions of the gst the division of each subtrust of trust d into a life_estate portion and a remainder portion will not cause any subtrust or any beneficiary of trust d to realize gain_or_loss under sec_61 or sec_1001 the division of each subtrust of trust d into a life_estate portion and a remainder portion will not cause any subtrust or beneficiary thereof to realize any gain_or_loss under sec_661 the five year redeterminations of the life_estate portion and the remainder portion of each subtrust of trust d will not cause any subtrust to become subject_to the provisions of the gst the five year redeterminations of the life_estate portion and the remainder portion of each subtrust of trust d will not cause any subtrust or any beneficiary of trust d to realize gain_or_loss under sec_61 or sec_1001 the five year redeterminations of the life_estate portion and the remainder portion of each subtrust of trust d will not cause any subtrust or beneficiary thereof to realize any gain_or_loss under sec_661 the addition of the hems principal invasion power to the terms of trust d and the application of the hems principal invasion power to the life_estate portion of each subtrust of trust d during the life of the great-grandchild beneficiary thereof will not cause said subtrust to become subject_to the provisions of the gst the addition of the hems principal invasion power to the terms of trust d and the application of the hems principal invasion power to the life_estate portion of plr-143955-02 each subtrust of trust d during the life of the great-grandchild beneficiary thereof will not cause any beneficiary of trust d to realize gain_or_loss under sec_61 or sec_1001 the trust modification that requires that no invasion of principal from the remainder portion of a subtrust of trust d can be made until the principal of the life_estate portion thereof is exhausted will not cause any subtrust to become subject_to the provisions of the gst the trust modification that requires the application of the hems principal invasion power to a subtrust upon the death of the great-grandchild beneficiary thereof will not cause said subtrust to become subject_to the provisions of the gst the trust modification that requires the application of the hems principal invasion power to a subtrust upon the death of the great-grandchild beneficiary thereof will not cause any beneficiary of trust d to realize gain_or_loss under sec_61 or sec_1001 the facts and representations submitted are summarized as follows decedent died on date before date article four of her will provides that the residue of her estate will be divided among four trusts trust a_trust b_trust c and trust d trustee is the trustee of all four trusts the will provides for trust a to receive decedent s stock in certain corporations and an undivided one-fourth interest in the decedent s residuary_estate the will provides that trustee is required to pay all of trust a s income to daughter for her life daughter died on date after daughter’s death the assets of trust a were distributed in equal shares to trust b and trust c in accordance with the provisions of decedent’s will trust b received an undivided one-fourth interest in the decedent s residuary_estate the will provides that trustee is required to pay for the benefit of grandson all of the net_income of trust b upon the death of grandson trust b will terminate and the assets of trust b will pass and be distributed to trust d trust c received an undivided one-fourth interest in the decedent s residuary_estate the will provides that trustee is required to pay for the benefit of grandaughter all of the net_income of trust c upon the death of grandaughter trust c will terminate and the assets of trust c will pass and be distributed to trust d trust d received an undivided one-fourth interest in decedent s residuary_estate for the benefit of decedent s great-grandchildren plr-143955-02 section a of trust d provides that during the existence of trust d trustee shall be authorized to pay to or for the benefit of decedent s great-grandchildren and or their successors in interest all or any part of the net_income of trust d in such proportions as said trustee in its sole discretion deems necessary or desirable section a further provides that although decedent generally desires to treat her great-grandchildren in a substantially equal manner decedent realizes that unequal distributions may be desirable in order that beneficiaries are treated fairly and equitably considering other_benefits and sources of funds available to said beneficiaries section c of trust d provides that the phrase asuccessors in interest shall mean that upon the death of any of decedent s great-grandchildren he or she shall be succeeded as beneficiaries of trust d by his or her surviving lineal_descendants including legally adopted descendants per stirpes and not per capita representation section d of trust d provides that trust d will continue until twenty-one years after the death of the last survivor of decedent s great-grandchildren as were living at the time of decedent s death section e of trust d provides that upon the termination of trust d trustee will distribute the remaining assets among the surviving great-grandchildren if any and the surviving successors in interest of decedent s great-grandchildren who are deceased the will provides that during the existence of any trust created by the will trustee may from time to time invade the principal of any such trust for the benefit of any of its income beneficiaries if in the sole and absolute discretion of trustee such invasion is necessary or desirable to meet a serious health or other financial emergency or such beneficiary this invasion power is known as the emergency principal invasion power the will also provides that the trustee is authorized to hold sell convey exchange repair replace invest reinvest encumber mortgage lease manage or otherwise handle use and dispose_of all or any part of the assets of any trust created by the will with all the powers of an absolute and sole owner but for the uses and purposes of administering the trust for the purpose of administering any trust created by the will the trustee may hold all or any part of the assets received or held in trust in undivided interests with the trust having an undivided_interest in such assets or the trustee may make actual physical division of all or any part of the assets as the trustee may think proper or advisable the trustee may make any distribution contemplated by this instrument in the same manner and or may sell all or any portion of the assets to facilitate any distribution on date county court issued an order that deleted the current provisions of trust d contained in article four of the will and provided that the following provisions be inserted in its place plr-143955-02 the trustee is to partition trust d into four separate_share_trusts subtrusts one for the exclusive benefit of each of decedent’s great-grandchildren and for the great-grandchild beneficiary’s successors in interest any and all assets passing and distributed to trust d from trust b and trust c are to be divided equally among the then existing subtrusts each subtrust is to be initially be divided by the trustee into two portions based on the internal_revenue_service actuarial factors in effect on the date of the division the actuarial factors to be utilized in determining the two portions of a subtrust are to be those actuarial factors applicable to a person who on the date such subtrust was created is the age of the great-grandchild who is the original beneficiary of such subtrust one portion the life_estate portion is to be determined by multiplying the principal of each subtrust by the actuarial life_estate factor for the great-grandchild beneficiary of that subtrust on the date such trust is created the trustee is to allocate to the life_estate portion of each subtrust such assets including undivided interests in assets as the trustee designates in its discretion that equal the amount resulting from the above multiplication the other portion of each subtrust the remainder portion is to be determined by multiplying the principal of each subtrust by the actuarial remainder factor for the great-grandchild beneficiary of that subtrust on the date such trust is created the trustee is to allocate to the remainder portion of each subtrust such assets including undivided interests in assets as the trustee designates in its discretion that equal the amount resulting from the above multiplication upon the death of the great-grandchild beneficiary during the existence of the subtrust the life_estate portion and the remainder portion are to be combined and thereafter cease to be separately accounted for or administered subject_to the prohibition against the reflation of the life_estate portion of any subtrust the allocation of principal between the life_estate portion and the remainder portion of each subtrust is to be made by the trustee on each five year anniversary date on which the subtrust was created for so long as the great-grandchild beneficiary is alive each five year redetermination made in connection with a subtrust is to be based on the internal_revenue_service actuarial factors in effect on the date of the allocation for a person who on the date of the five year redetermination is the age of the great-grandchild beneficiary of the subtrust after a five year redetermination is made in connection with a subtrust the trustee is to transfer such assets or interests form the life_estate portion of such subtrust to the remainder portion of the subtrust as the trustee in his discretion considers appropriate to comply with the principal reallocation required by the five year redetermination upon the death of the great-grandchild beneficiary during the existence of a subtrust the life_estate portion and the remainder portion are to be combined and thereafter cease to be separately accounted for or administered if a five year redetermination would cause the principal in the life_estate portion of any subtrust to be greater than the amount of principal that was in the life_estate portion immediately before the five year redetermination then in that event plr-143955-02 a the amount of principal in such life_estate portion is to remain what it was immediately before the five year redetermination and b the amount of principal that would otherwise be included in the remainder portion of the subtrust as a result of the five year redetermination is to be increased by the amount of principal that would have been included in the life_estate portion of such separate share trust but for the application of this provision prohibiting the reflation of the life_estate portion section a of each subtrust provides that the trustee is authorized to pay to or for the benefit of the great-grandchild beneficiary and or his successors in interest all or any part of the net_income of the subtrust in such proportions as the trustee in its sole discretion deems necessary or desirable the trustee has full and complete authority to determine the income share of any beneficiary of the subtrust section b of each subtrust provides that during the period of time as any beneficiary to whom distributions of income of the subtrust are either directed or permitted to be made is under legal disability or in the opinion of the trustee is unable to properly administer such distributions the trustee may make the distributions in any of the following ways as the trustee may desire i directly to such beneficiary ii to the legal guardian or conservator of such beneficiary iii to any relative of such beneficiary to be expended by such relative for the support education and welfare of the beneficiary or iv by the trustee expending such income for the support education and welfare of the beneficiary additionally section b of the subtrusts of ggc1 and ggc2 provide that it is expressly provided that the trustee is not to distribute any income for the benefit of the great-grandchild beneficiary by means of payment to the mother of ggc1 and ggc2 but the trustee is authorized to make payments to the great-grandchild beneficiary in any other manner above authorized section c of each subtrust provides that the phrase successors in interest means that upon the death of the great-grandchild beneficiary the beneficiary will be succeeded by his surviving lineal_descendants including legally adopted descendants per stirpes and not per capita in the event that the great-grandchild beneficiary is not survived by lineal_descendants all principal and income of the subtrust is to be divided and distributed equally among the other subtrusts of trust d for the benefit of decedent’s other great-grandchildren and their successors in interest section d of each subtrust provides in part that the subtrust will continue until years after the death of the last survivor of decedent’s great-grandchildren who were alive at the time of decedent’s death section e of each subtrust provides that upon termination the trustee will pay any remaining indebtedness in the subtrust and will then distribute the remaining assets to the successors in interest of the great-grandchild beneficiary plr-143955-02 section f of each subtrust provides that during the existence of the subtrust the trustee may from time to time invade the principal of the life_estate portion of the subtrust for the benefit of any of its income beneficiaries if in the sole and absolute discretion of the trustee the invasion is necessary or desirable to meet the health education maintenance or support hems needs of such beneficiaries this invasion power is known as the hems principal invasion power if the principal of the life_estate portion is insufficient to meet the hems needs of the beneficiaries then the trustee may from time to time also invade the principal of the remainder portion of the subtrust for the benefit of any of its income beneficiaries if in the sole and absolute discretion of the trustee the invasion is necessary or desirable to meet a serious health or other financial emergency of the beneficiaries during the life of the great-grandchild beneficiary no invasion of the principal of the remainder portion may be made unless and until the principal of the life_estate portion has been exhausted upon the death of the great-grandchild beneficiary and upon the continuation of the subtrust for his successors in interest the life_estate portion and the remainder portion of each subtrust are to be combined by the trustee into a single trust account and the trustee may thereafter from time to time invade the principal of the entire subtrust for the benefit of any of its income beneficiaries if in the sole and absolute discretion of the trustee the invasion is necessary or desirable to meet the hems needs of the beneficiaries there are currently four great-grandchildren of decedent ggc1 and ggc2 are the children of grandson ggc3 and ggc4 are the children of granddaughter ggc1 ggc2 and ggc3 were living at the time of decedent s death and ggc4 was born after decedent’s death ruling sec_2601 imposes a tax on every generation-skipping_transfer which is defined under sec_2611 as a taxable_distribution a taxable_termination and a direct_skip under section a of the tax_reform_act_of_1986 act and sec_26_2601-1 of the generation-skipping_transfer_tax regulations the generation-skipping_transfer_tax gst is generally applicable to generation-skipping transfers made after date however under section b a of the act and sec_26_2601-1 the tax does not apply to a transfer under a_trust that was irrevocable on date but only to the extent that such transfer is not made out of corpus added to the trust after date or out of income attributable to corpus so added judicial construction settlement agreement or trustee action with respect to a_trust that is exempt from the gst under sec_26_2601-1 will not cause the trust to lose its exempt status sec_26_2601-1 provides rules for determining when a modification plr-143955-02 sec_26_2601-1 provides that a modification will not cause an exempt trust to be subject_to the gst if the modification does not shift a beneficial_interest in the trust to any beneficiary who occupies a lower generation as defined in sec_2651 than the person or persons who held the beneficial_interest prior to the modification and the modification does not extend the time for vesting of any beneficial_interest in the trust beyond the period provided for in the original trust a modification of an exempt trust will result in a shift in beneficial_interest to a lower generation beneficiary if the modification can result in either an increase in the amount of a generation-skipping_transfer or the creation of a new generation-skipping_transfer sec_26_2601-1 example illustrates a situation where a_trust that is otherwise exempt from the gst is divided into two trusts under the facts presented the division of a_trust into two trusts does not shift any beneficial_interest in the trust to a beneficiary who occupies a lower generation as defined in sec_2651 than the person or persons who held the beneficial_interest prior to the division and the division does not extend the time for vesting of any beneficial_interest in the trust beyond the period provided for in the original trust accordingly the two partitioned trusts will not be subject_to the provisions of chapter sec_61 provides that gross_income includes gains derived from dealings in this case the proposed partition of trust d by trustee will not result in a shift of any beneficial_interest in trust d or the subtrusts to any beneficiary who occupies a generation lower than the persons holding the beneficial interests further the proposed partition will not extend the time for vesting of any beneficial_interest in the subtrusts beyond the period provided for in trust d therefore based solely on the facts submitted and the representations made we conclude that the partition of trust d pursuant to the order will not cause trust d or any subtrust to become subject_to the provisions of the gst ruling sec_2 and in property and under sec_61 from an interest in a_trust property shall be the excess of the amount_realized therefrom over the adjusted_basis provided in sec_1011 for determining gain and the loss shall be the excess of the adjusted_basis provided in sec_1011 for determining loss over the amount_realized of property shall be the sum of any money received plus the fair_market_value of the property other than money received under sec_1001 except as otherwise provided in subtitle a the entire amount of gain_or_loss determined under sec_1001 on the sale_or_exchange of property shall be recognized sec_1001 states that the amount_realized from the sale_or_other_disposition sec_1001 provides that the gain from the sale_or_other_disposition of the supreme court in cottage savings u s pincite concluded that 499_us_554 concerns the plr-143955-02 sec_1_1001-1 of the income_tax regulations provides that the gain_or_loss realized from the conversion of property into cash or from the exchange of property for other_property differing materially either in_kind or in extent is treated as income or loss sustained a partition of jointly owned property is not a sale_or_other_disposition of property where the co-owners of the joint property sever their joint_interests but do not acquire a new or additional interest as a result of the transaction thus neither gain nor loss is realized on a partition see revrul_56_437 1956_2_cb_507 issue of when a sale_or_exchange has taken place that results in realization of gain_or_loss under sec_1001 in cottage savings a financial_institution exchanged its interests in one group of residential mortgage loans for another lender’s interests in a different group of residential mortgage loans the two groups of mortgages were considered substantially identical by the agency that regulated the financial_institution sec_1_1001-1 reasonably interprets sec_1001 and stated that an exchange of property gives rise to a realization event under sec_1001 if the properties exchanged are materially different in defining what constitutes a material difference for purposes of sec_1001 the court stated that properties are different in the sense that is material to the code so long as their respective possessors enjoy legal entitlements that are different in_kind or extent id pincite the court held that mortgage loans made to different obligors and secured_by different homes did embody distinct legal entitlements and that the taxpayer realized losses when it exchanged interests in the loans id pincite it is consistent with cottage savings to find that the interests of the beneficiaries of the subtrusts of trust d will not differ materially from their interests in trust d in the proposed transaction trust d will be severed in accordance with the order of county court on a pro_rata basis the proposed modifications will not result in a shift in beneficial_ownership of any subtrust assets each great-grandchild and his or her successors in interest will continue to be the full beneficial owners of the assets of their corresponding subtrust except for the changes described above all other provisions of the subtrusts will remain unchanged from the provisions of trust d accordingly neither the proposed partition nor the proposed modifications will result in a material difference in_kind or extent of the legal entitlements enjoyed by the beneficiaries therefore based solely on the facts submitted and the representations made we conclude as follows the partition of trust d pursuant to the order will not cause trust d or any beneficiary thereof to realize gain_or_loss under sec_61 or sec_1001 plr-143955-02 the division of each subtrust of trust d into a life_estate portion and a remainder portion will not cause any subtrust or any beneficiary of trust d to realize gain_or_loss under sec_61 or sec_1001 the five year redeterminations of the life_estate portion and the remainder portion of each subtrust of trust d will not cause any subtrust or any beneficiary of trust d to realize gain_or_loss under sec_61 or sec_1001 the addition of the hems principal invasion power to the terms of trust d and the application of the hems principal invasion power to the life_estate portion of each subtrust of trust d during the life of the great-grandchild beneficiary thereof will not cause any beneficiary of trust d to realize gain_or_loss under sec_61 or sec_1001 and the trust modification that requires the application of the hems principal invasion power to a subtrust upon the death of the great-grandchild beneficiary thereof will not cause any beneficiary of trust d to realize gain_or_loss under sec_61 or sec_1001 ruling sec_3 and sec_661 provides that in any taxable_year a deduction is allowed in computing the taxable_income of a_trust other than a_trust to which subpart b applies for the sum of the amount of income for such taxable_year required to be distributed currently and any other_amounts_properly_paid_or_credited_or_required_to_be_distributed for such taxable_year sec_1_661_a_-2 of the income_tax regulations provides that if property is paid credited or required to be distributed in_kind no gain_or_loss is realized by the trust or estate or the other beneficiaries by reason of the distribution unless the distribution is in satisfaction of a right to receive a distribution in a specific dollar amount or in specific property other than that distributed sec_662 provides that there shall be included in the gross_income of a beneficiary to whom an amount specified in sec_661 is paid credited or required to be distributed by an estate_or_trust described in sec_661 the sum of the following amounts the amount of income_for_the_taxable_year_required_to_be_distributed_currently to such beneficiary whether distributed or not and all other_amounts properly paid credited or required to be distributed to such beneficiary for the taxable_year sec_643 provides that for purposes of subparts a through d part i subchapter_j chapter the term income when not preceded by the words taxable distributable net or gross means the amount of income of the estate_or_trust for the taxable_year determined under the terms of the governing instrument and applicable plr-143955-02 local law items of gross_income constituting extraordinary dividends or taxable stock_dividends that a fiduciary acting in good_faith determines to be allocable to corpus under the terms of the governing instrument and applicable local law are not considered income sec_1_643_b_-1 provides however that trust provisions that depart fundamentally from concepts of local law in the determination of what constitutes income are not recognized therefore based solely on the facts submitted and the representations made we conclude as follows the division of trust d into four subtrusts is not a distribution under sec_661 or sec_1_661_a_-2 and will not result in the realization by trust d its subtrusts or by any beneficiary of trust d or of each subtrust of any income gain_or_loss the division of each subtrust of trust d into a life_estate portion and a remainder portion is not a distribution under sec_661 or sec_1_661_a_-2 and will not result in the realization by each subtrust of trust d or by any beneficiary of trust d of any income gain_or_loss and remainder portion of each subtrust of trust d are not distributions under sec_661 or sec_1_661_a_-2 and will not result in the realization by each subtrust of trust d or by any beneficiary of each subtrust of trust d of any income gain_or_loss under sec_661 or sec_1_661_a_-2 the five year redeterminations of the life_estate portion and the ruling sec_4 and sec_26_2601-1 example considers a situation where a_trust is modified by decreasing the number of trustees the modification pertains to the administration of the trust and does not shift a beneficial_interest in the trust to any beneficiary who occupies a lower generation than the person or persons who held the beneficial_interest prior to the modification in addition the modification does not extend the time for vesting of any beneficial_interest in the trust beyond the period provided for in the original trust therefore the modification will not subject the trust to the provisions of chapter in this case the proposed division of the subtrusts of trust d into a life_estate portion and a remainder portion and the five year redetermination of those life_estate and remainder portions are modifications that pertain to the administration of the subtrust these provisions allow the trustee to determine which part of the subtrust is subject_to the hems principal invasion standard and which part of the subtrust is subject_to the emergency principal invasion standard of the original trust plr-143955-02 the proposed modifications will not result in a shift of any beneficial_interest in trust d or the subtrusts to any beneficiary who occupies a generation lower than the persons holding the beneficial interests further the proposed modifications will not extend the time for vesting of any beneficial_interest in the subtrusts beyond the period provided for in trust d therefore based solely on the facts submitted and the representations made we conclude that the division of each subtrust of trust d into a life_estate portion and a remainder portion will not cause any subtrust to become subject_to the provisions of the gst and the five year redeterminations of the life_estate portion and the remainder portion of each subtrust of trust d will not cause any subtrust to become subject_to the provisions of the gst rulings and in this case the trustee proposes to expand the principal invasion standard for the life_estate portion to the hems principal invasion standard while the great-grandchild beneficiary is alive the remaining portion of the trust will continue to be subject_to the emergency principal invasion standard of the original trust the trustee also proposes to prohibit invasion of principal from the remainder portion of a subtrust of trust d until the principal of the life_estate portion is exhausted after the death of the great-grandchild beneficiary the hems principal invasion standard will apply to the full trust the proposed modifications will not result in a shift of any beneficial_interest in trust d or the subtrusts to any beneficiary who occupies a generation lower than the persons holding the beneficial interests further the proposed modifications will not extend the time for vesting of any beneficial_interest in the subtrusts beyond the period provided for in trust d therefore based solely on the facts submitted and the representations made we conclude that the addition of the hems principal invasion power to the terms of trust d and the application of the hems principal invasion power to the life_estate portion of each subtrust of trust d during the life of the great-grandchild beneficiary thereof will not cause said subtrust to become subject_to the provisions of the gst the trust modification that requires that no invasion of principal from the remainder portion of a subtrust of trust d can be made until the principal of the plr-143955-02 life_estate portion thereof is exhausted will not cause any subtrust to become subject_to the provisions of the gst and the trust modification that requires the application of the hems principal invasion power to a subtrust upon the death of the great-grandchild beneficiary thereof will not cause the subtrust to become subject_to the provisions of the gst in accordance with the power_of_attorney on file with this office a copy of this except as expressly provided herein no opinion is expressed or implied letter is being sent to the taxpayer concerning the tax consequences of any aspect of any transaction or item discussed or referenced in this letter in particular no opinion is expressed or implied concerning the gift_tax consequences of this proposed partition and modification representations submitted by the taxpayer and accompanied by a penalty of perjury statement executed by an appropriate party while this office has not verified any of the material submitted in support of the request for rulings it is subject_to verification on examination the rulings contained in this letter are based upon information and this ruling is directed only to the taxpayer requesting it sec_6110 provides that it may not be used or cited as precedent sincerely yours _________________________ lorraine e gardner senior counsel office of the associate chief_counsel passthroughs and special industries enclosure copy of letter for sec_6110 purposes
